9 So. 3d 777 (2009)
Tawanna JOHNSON, as mother and natural guardian of M.S., her minor son, Petitioner,
v.
Douglas HOWARD, Respondent.
No. 1D09-2564.
District Court of Appeal of Florida, First District.
June 3, 2009.
Thomas J. Brown of Brown & Brown, Attorneys at Law, P.A., Tallahassee, for Petitioner.
J. Richard Caldwell, Jr., and Darren A. Schwartz of Rumberger, Kirk & Caldwell, Tallahassee, for Respondent.
*778 PER CURIAM.
DENIED. See Ali Investments, Inc. v. First American Title Insurance, 929 So. 2d 1154 (Fla. 5th DCA 2006).
BARFIELD, WEBSTER, and DAVIS, JJ., concur.